IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BRYAN ALBRIGHT, JAMIE WEITT,          : No. 666 MAL 2019
DONALD BARSHINGER, MINDY              :
BARSHINGER, BRIAN BROMMER, KELLY      :
BROMMER, ELLIE BROMMER, CAMRYN        : Petition for Allowance of Appeal
BROMMER, MAX BROMMER, TYLER           : from the Order of the Superior Court
BROMMER, GENE CLARK, LINDA CLARK,     :
WILLIAM KOPF,JR. BRIAN MESHEY, LISA   :
MESHEY, ZACHARY MESHEY, DEYCON        :
MESHEY, DENNIS GINGRICH, KAY          :
GINGRICH CLAY GINGRICH, ROBERTA       :
HILTON, DIJOHN CHRISTIAN, CANDI       :
ISETT, KYLE ISETT, ASHLYNN ISETT      :
DEBRA SCHEID, JAMES SCHEID, RYAN      :
FOGLE, TABITHA ISETT DEMBROWSKI,      :
STEPHEN DEMBROWSKI, TIM LANDIS        :
ADRIENNE LANDIS, ANNA OLIVERA,        :
JACOB GRAHAM, JAE IRIZARRY,           :
DANIEAL IRIZARRY, EDWIN OLIVERA       :
EDWIN OLIVERA, JR., GLORIA OLIVERA,   :
DENISE OLIVERA, MADELINE OLIVERA,     :
MIGUEL MARQUEZ, JR. NEVAYA            :
MARQUEZ, LOUIS MALACHI GASTON,        :
JEREMIAH OLIVERA, ELI OLIVERA,        :
STEVE SELLERS, CARRIE SELLERS LORI    :
SELLERS, SAMANTHA SELLERS,            :
ALEXUS SELLERS, DARRION BROOKS        :
HESS NATHAN STORM FELTZ AND NOLA      :
MAEVE STORM FELTZ,                    :
                                      :
                Petitioners           :
                                      :
                                      :
          v.                          :
                                      :
                                      :
ARMSTRONG WORLD INDUSTRIES, INC.,     :
JOYN NEID, JAMES BAKER, FRANK         :
GOHL, PATRICK NOLAN, BARNES &         :
THORNBURG, LLP AND BARLEY             :
SNYDER, LLP.,                         :
                                      :
                Respondents           :
                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.




                              [666 MAL 2019] - 2